204 P.3d 119 (2009)
226 Or. App. 469
STATE of Oregon, Plaintiff-Respondent,
v.
Douglas Ray VILLINES, Defendant-Appellant.
07058562C; A136990.
Court of Appeals of Oregon.
Submitted February 6, 2009.
Decided March 11, 2009.
Peter Gartlan, Chief Defender, and Kristin Carveth, Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Rolf C. Moan, Acting Solicitor General, and Judy C. Lucas, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant appeals from his conviction on one count of sexual abuse in the second degree, ORS 163.425, and assigns error solely to the trial court's imposition of a compensatory fine of $2,000. In particular, defendant contends that the record does not support findings that the victim suffered economic damages as required by ORS 137.101 and ORS 137.103. The state concedes the asserted error and, on review of the record, we determine that that concession is well founded. See State v. Snyder, 220 Or.App. 440, 186 P.3d 324 (2008); State v. Donahue, 165 Or.App. 143, 145, 995 P.2d 1202 (2000).
Remanded for resentencing; otherwise affirmed.